Citation Nr: 1824793	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  17-29 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Eligibility for Service-Disabled Veterans Insurance (SDVI) (RH) under 38 U.S.C. § 1922(a).

2.  Entitlement to waiver of premiums for SDVI (RH).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2015 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board acknowledges that the issue of service connection for diabetes mellitus has been perfected and certified to the Board.  However, that issue is pending a requested hearing with a Board member.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's non-service connected disabilities preclude a finding of good health, as defined by applicable VA criteria.  

2.  The Veteran is not in receipt of SDVI (RH).  


CONCLUSIONS OF LAW

1.  The criteria for eligibility for SDVI (RH) under 38 U.S.C. § 1922 have not been met.  38 U.S.C. §§ 1922, 5107 (2012); 38 C.F.R. §§ 3.102, 8.0 (2017).

2.  The claim for waiver of premiums for SDVI (RH) is dismissed.  38 U.S.C. § 1912 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  However, as the claims are being denied as a matter of law, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (the duty to assist is not applicable when there is extensive factual development that indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim).

II.  Eligibility for SDVI (RH)

The United States, through VA, provides life insurance for those who have other than dishonorable active duty military service and a resulting compensable disability, if they would otherwise be insurable but for the disability.  Any person who is released from active military, naval, or air service, under other than dishonorable conditions on or after April 25, 1951, and is found by the Secretary to be suffering from a disability or disabilities for which compensation would be payable if 10 per centum or more in degree and except for which such person would be insurable according to the standards of good health established by the Secretary, shall, upon application in writing made within two years from the date service-connection of such disability is determined by the Secretary and payment of premiums as provided in this subchapter be granted insurance by the United States against the death of such person occurring while such insurance is in force.  38 U.S.C. § 1922(a).  

The Veteran seeks entitlement to SDVI (RH) based on his service-connected disability status.  A May 2015 rating decision granted service connection for hearing loss and tinnitus and assigned ratings of 100 percent and 10 percent, respectively.  A completed application for SDVI (RH) was received in November 2015.  

In order to be eligible for SDVI, the Veteran not only must file a timely application and experience a service-connected disability at least 10 percent disabling, but must be in "good health," except for service-connected disabilities.  38 U.S.C. § 1922(a).  The term "good health" means that a veteran is, from clinical or other evidence, free from any condition that would tend to weaken normal physical or mental functions, or shorten life.  38 C.F.R. § 8.0(a).  The Secretary has established standards to determine whether a person is in good health; these standards are contained in the Veterans Benefits Manual M29-1, Part V, Insurance Operations Underwriting Procedures (M29-1).  See 38 C.F.R. § 8.0(b).

As explained in the M29-1, numeric ratings are used to classify applicants according to their state of health and determine each individual's mortality ratio.  Applications for SDVI (RH) are accepted when non-service-connected disabilities do not exceed a 300 percent mortality ratio.  M29-1, Pt. V, Ch. 1.  The Veteran contends that he is in good health except for his service-connected disabilities.  In support, he provided a letter from a VA physician stating that his prior colon cancer was an incidental finding that was resected during a procedure for a stricture with no evidence of any residuals.  The physician also stated that the Veteran has Crohn's disease (which is under control), mild pulmonary hypertension which will not affect his life expectancy, controlled diabetes (last A1C was 8.6), and anxiety.  The doctor stated that the Veteran does not have a history of prostate cancer or chronic bronchitis, but did not address the diagnosis of chronic kidney disease.  06/09/2017, Form 8, p. 26.  VA treatment records demonstrate that colon cancer was treated in July 2014 and has not recurred.  09/24/2014, Medical-Government.  

According to the standards established in the M29-1, ratings in excess of 300 percent mortality apply to individuals who are less than nine years from treatment for colon cancer with no recurrence.  Specifically, 1600 debits are assigned within two years of treatment, and 1200 debits are assigned within four years of treatment.  M29-1, Pt. V, Ch. 2, Tumors (Neoplasms).  The Veteran is now four years from treatment and was two years from treatment when he applied for SDVI (RH).  

Regardless of the effects of any additional non-service-connected disabilities, the Veteran's history of colon cancer currently precludes a finding of good health according to the standards established by the Secretary.  38 U.S.C. § 1922(a); 38 C.F.R. § 8.0; M29-1, Pt. V.  As the criteria for eligibility are not met, the claim is denied.  

III.  Waiver of Premiums 

Payment of premiums for SDVI (RH) may be waived when certain conditions are met.  38 U.S.C. § 1912(a).  However, as the Board has decided herein that the Veteran is not eligible for SDVI (RH), the issue of entitlement to waiver of premium payments is not ripe for judicial review and must be dismissed.  See Texas v. United States, 523 U.S. 296, 300 (1998) ("A claim is not ripe for adjudication if it rests upon contingent future events that may not occur as anticipated, or indeed may not occur at all." (citation and internal quotation marks omitted)); see also Cardona v. Shinseki, 26 Vet. App. 472, 474 (2014) (when there is no current case or controversy, the Board lacks jurisdiction to adjudicate the claim and it must be dismissed).  


ORDER

Eligibility for Service-Disabled Veterans Insurance (RH) is denied.

Waiver of premiums for Service-Disabled Veterans Insurance (RH) is dismissed.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


